PER CURIAM.
The trial court acted within its discretion in declining to appoint counsel for the evidentiary hearing on appellant’s postcon-viction motion. There was a single, simple issue to be tried: what advice trial counsel gave to defendant-appellant Stone regarding whether he should testify at trial. See Williams v. State, 472 So.2d 738 (Fla. 1985); Hylleberg v. State, 729 So.2d 409 (Fla. 5th DCA 1999). Specifically, the defendant maintained that trial counsel threatened to withdraw if the defendant insisted on taking the stand, while trial counsel denied making any such threat.
Affirmed.